Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 16 July 2021.
Claims 1, 3-6, 8-22 are pending. Claims 10 and 11 are withdrawn. Claim 2 and 7 are cancelled. Claims 1, 5, 8, 12 are amended. Claims 21 and 22 are new.
Claim objections are withdrawn in light of amendments to the claims.
U.S.C. 112(a) and 112(b) rejections discussed in the previous Office Action Correspondence of 30 April 2021 are withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and 8 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph discussed in the previous Office Action Correspondence of 30 April 2021 are withdrawn in light of amendments to the claims
Claim 12 (and depending claims 13-20) rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed in the previous Office Action Correspondence of 30 April 2021 are withdrawn in light of amendments to the claims
Examiner notes that amendments to the claims filed 16 July 2021 has necessitated further U.S.C. 112(b) rejections as discussed hereunder.
Claim 8 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, limitation “wherein the first tank and the second tank include the blower panel and the electrode panel” is unclear if each of the first tank and the second tank include the blower panel and the electrode panel or if together the first tank and the second tank include the blower panel and the electrode panel.
For the purpose of examination, the above discussed limitation shall be interpreted as “wherein s the blower panel and the electrode panel” in view of paragraph [0010] and Fig. 2.
Regarding claim 9, limitation “wherein the blower panel, the positive electrode panel, and the workpiece holder include a passage in which a heating medium is circulated” is confusing in light of claim 1 establishing that the rod-like electrodes of the positive electrode panel are configured to “to circulate a coolant.” Thus it is unclear if “a heating medium” of claim 9 is the same or different from “a coolant” established in claim 1 with respect to the positive 
For the purpose of examination, the above discussed limitation shall be interpreted as “wherein the blower panel
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011-096749A hereinafter “Tanaka” and referring to English Machine Translation).
Regarding claim 1, Divergilio teaches a plasma treatment apparatus (abstract, title, plasma reactor apparatus 10, Fig. 1 and 2, paragraph [0017]-[0018]), comprising: 
a workpiece holder (comprising wafer pedestal 26, Fig. 2) for holding a workpiece (i.e. wafer) (paragraph [0019]);
a vacuum tank (comprising process chamber 12, Fig. 2, paragraph [0019]) for containing the workpiece holder (comprising 26, Fig. 2), an interior of the vacuum tank (comprising 12, Fig. 2) configured to be evacuated (paragraph [0026]);  and
a positive electrode panel (comprising antenna array 28, Fig. 1, 2, 4, paragraph [0021],[0027]) disposed above the workpiece holder (comprising 26, Fig. 2), the positive 
a surface of the positive electrode panel (comprising 28, Fig. 1, 2, 4) and the workpiece held on the workpiece holder (comprising 26, Fig. 2) are arranged in parallel (as understood in light of Fig. 2), 
wherein the vacuum tank (comprising 12, Fig. 2) includes an introduction port (comprising gas input flange/opening 24, Fig. 1, paragraph [0019]) and an exhaust port (i.e. exhaust opening not shown but is disposed in a bottom wall 20, paragraph [0023]) of the process gas, the introduction port and the exhaust port configured to respectively introduce and exhaust the process gas in a direction perpendicular to the surface to be treated of the workpiece (as understood in light of Fig. 2 and described as "axial fluid flow" paragraph [0023]), and 
wherein the plurality of rod-like electrodes (comprising 30, Fig. 4) includes (see annotated Fig. 4 below): 
a first electrode;
a second electrode located adjacent to the first electrode, an end of the second electrode being connected (via cooling tube 42 and fittings 44 paragraph [0029]) to the first electrode to circulate a coolant (i.e. cooling fluid) from the first electrode to the second electrode; and
a third electrode located adjacent to the second electrode, another end of the second electrode being connected  (via cooling tube 42 and fittings 44 paragraph 
3
    PNG
    media_image1.png
    640
    1070
    media_image1.png
    Greyscale

DiVergilio does not explicitly teach a plate-like blower panel to be a negative electrode, positive electrode panel is disposed between  the blower panel and the workpiece holder, the blower panel having a plurality of blower holes for sending a process gas toward the workpiece held by the workpiece holder;  a surface of the blower panel to be the negative electrode is arranged in parallel with the positive electrode panel and the workpiece held on the workpiece holder wherein a distance between the plate-like blower panel and the positive electrode panel is larger than a distance between the workpiece and the positive electrode panel.
However, Tanaka teaches a plasma treatment apparatus (Fig. 1-3, 5) comprising a plate-like blower panel (comprising shower head 5, Fig. 1) to be a negative electrode (i.e. ground electrode),a positive electrode panel (comprising upper electrode 15, Fig. 1, 2, 5) disposed between the blower panel (5, Fig. 1, 5) and the workpiece holding member (3, Fig. 1), the blower 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide /add a plate-like blower panel to be a negative electrode (i.e. grounded electrode), the blower panel having a plurality of blower holes for sending a process gas toward the workpiece held by the workpiece holder, and to dispose the blower planel such that the positive electrode panel (DiVergilio: 28, Fig. 1 and 2) is disposed between the blower panel and the workpiece holder (DiVergilio: 26, Fig. 2) (i.e. add the plate-like blower panel to be disposed below the gas input opening 24, Fig. 2 of DiVergilio),  and to configure a surface of the blower panel to be the negative electrode to be arranged in parallel with the positive electrode panel and the workpiece held on the workpiece holder (DiVergilio:26, Fig. 2)  and wherein a distance between the plate-like blower panel and the positive electrode panel is larger than a distance between the workpiece and the positive electrode panel in view of teachings of Tanaka as a known suitable alternative configuration of a plasma treatment apparatus which would enable diffusing process gas from the introduction port and uniformly distributing gas for optimized substrate processing.
Regarding claim 3
Regarding claim 21, DiVergilio in view of Tanaka teaches all of the limitations of claim 1 as applied above including first, second, and third electrodes (comprising conductor segments 30. See annotated Fig. 4 of DiVergilio). One of ordinary skill in the art would understand when combining the teachings of Tanaka in the apparatus of DiVergilio to provide the blower panel (Tanaka: 5, Fig. 5) such that the positive electrode panel (DiVergilio: 28, Fig. 1, 2, 4) is between the blower panel and the workpiece holder (DiVergilio: 26, Fig. 2) as applied in claim 1, that the limitation “wherein upper surfaces of the first electrode, the second electrode, and the third electrode, are directly exposed to a bottom surface of the blower panel, and wherein bottom surfaces of the first electrode, the second electrode, and the third electrode are directly exposed to the surface to be treated of the workpiece” would be met. 
Claim 4, 12, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011096749A hereinafter “Tanaka” and referring to English Machine Translation) as applied to claims 1, 3, 21 above and further in view of Wang et al. (US 2008/0178807 A1 hereinafter “Wang”).
Regarding claim 4, DiVergilio in view of Tanaka teaches all of the limitations of claim 1 above but does not explicitly teach wherein the blower panel includes an air regulating plate placed inside the blower panel, and the air regulating plate has a plurality of regulating holes.
However, Wang teaches a plasma treatment apparatus (Fig. 3A, paragraph [0045]) comprising a blower panel (comprising gas distribution plate assembly 218, Fig. 3A) includes an air regulating plate (comprising baffle plate 257, Fig. 3A and 3B) placed inside the blower panel (218, Fig. 3A and 3B), and the air regulating plate (comprising 257, Fig. 3A and 3B) has a plurality of regulating holes (comprising holes 253, Fig. 3A and 3B, paragraph [0046]). Wang further teaches that such a configuration enables improvement of gas/plasma distribution in the apparatus (paragraph [0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower panel to include an air regulating plate placed inside the blower panel, and the air regulating plate has a plurality of regulating holes in view of teachings of Wang in the apparatus of DiVergilio in view of Tanaka as a known suitable alternative configuration of a gas distribution assembly which would enable improving distribution of gas in the plasma treatment apparatus (Wang: paragraph [0045]-[0046]).
Regarding claim 12, DiVergilio in view of Tanaka teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein the blower panel further includes an air regulating plate including a plurality of air regulating holes to pass the process gas, inside the vacuum tank, a bottom surface of the air regulating plate being exposed to an upper surface of a nozzle plate of the blower panel, and wherein the plurality of air regulating holes align with the plurality of blower holes. Note: limitation “a bottom surface of the air regulating plate being exposed to an upper surface of a nozzle plate” is interpreted in light of Fig. 2, 7, 8 as the bottom surface of the air regulating plate as open to view to the upper surface of the nozzle plate and not touching/contacting the upper surface of the nozzle plate.
However, Wang teaches a plasma treatment apparatus (Fig. 3A, paragraph [0045]) comprising a blower panel (comprising gas distribution plate assembly 218, Fig. 3A) includes an air regulating plate (comprising baffle plate 257, Fig. 3A and 3B) has a plurality of regulating holes (comprising holes 253, Fig. 3A and 3B, paragraph [0046]) to pass the process gas (paragraph [0046]), inside the vacuum tank (comprising processing chamber 202 having walls 206, Fig. 3A, paragraph [0012]),  a bottom surface of the air regulating plate (257, Fig. 3A and 3B)  being exposed to an upper surface of a nozzle plate (comprising diffuser plate 258, Fig. 3A and 3B, paragraph [0046]-[0047]) of the blower panel (comprising 218, Fig. 3A and 3B), and wherein the plurality of air regulating holes (comprising 253, Fig. 3A and 3B) align with the plurality of blower holes (comprising 262, Fig. 3B). Wang further teaches that such a 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower panel to include an air regulating plate including a plurality of air regulating holes to pass the process gas, inside the vacuum tank, a bottom surface of the air regulating plate being exposed to an upper surface of a nozzle plate of the blower panel, and wherein the plurality of air regulating holes align with the plurality of blower holes in view of teachings of Wang in the apparatus of DiVergilio in view of Tanaka as a known suitable alternative configuration of a gas distribution assembly which would enable improving distribution of gas in the plasma treatment apparatus (Wang: paragraph [0045]-[0046]).
Regarding claim 13, DiVergilio in view of Tanaka and Wang teach all of the limitations of claim 12 above and Wang further teaches wherein the nozzle plate  (comprising 258, Fig. 3A and 3B) extends parallel to the air regulating plate (comprising 257, Fig. 3A and 3B).
Regarding claim 16, DiVergilio in view of Tanaka and Wang teach all of the limitations of claim 12 above and Wang further teaches wherein in a stacking direction (i.e. a vertical direction) of the air regulating plate (comprising 257, Fig. 3A and 3B) on the nozzle plate (comprising 258, Fig. 3B), the plurality of air regulating holes (comprising 253, Fig. 3B) align with the plurality of blower holes (comprising 262, Fig. 3B) to pass the process gas (Fig. 3A and 3B, paragraph [0045]-[0046]).
Regarding claim 17, DiVergilio in view of Tanaka and Wang teach all of the limitations of claim 12 above and Wang further teaches wherein the bottom surface of the air regulating plate (comprising 257, Fig. 3A and 3B) directly faces the upper surface of the nozzle plate (comprising 258, Fig. 3A and 3B).
Regarding claim 18, DiVergilio in view of Tanaka and Wang teach all of the limitations of claim 12 above including wherein the plurality of air regulating holes (Wang: comprising 253, Fig. 3A and 3B) align with the plurality of blower holes (Wang: comprising 262, Fig. 3B). Wang 
Regarding claim 19, DiVergilio in view of Tanaka and Wang teach all of the limitations of claim 12 and Wang further teaches that an entirety of the air regulating plate (257, Fig. 3A and 3B) is located inside the vacuum tank (comprising process chamber 202 having walls 206, Fig. 3A).
Regarding claim 20, DiVergilio in view of Tanaka and Wang teach all of the limitations of claim 19 and Wang further teaches wherein an entirety of the nozzle plate (comprising 258, Fig. 3A) is located inside the vacuum tank (comprising process chamber 202 having walls 206, Fig. 3A). Additionally, Tanaka teaches an entirety of the nozzle plate (comprising lower portion of showerhead 5 having the plurality of holes, Fig. 1, 5) is located inside the vacuum tank (comprising chamber 2, Fig. 1).
Claim 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011096749A hereinafter “Tanaka” and referring to English Machine Translation)  and Wang et al. (US 2008/0178807 A1 hereinafter “Wang”) as applied in claim 4, 12, 13, 16-20 above and further in view of Fukazawa et al. (IDS art WO2014/064779 having pub date of 01 May 2014 hereinafter referring to English equivalent US 2015/0228461 A1 “Fukazawa”).
Regarding claim 5, DiVergilio in view of Tanaka and Wang as applied above teaches all of the limitations of claim 4 above and DiVergilion teaches a first tank comprising bottom portion 20, Fig. 2, paragraph [0019]) and a second tank (comprising sidewalls 22 and top wall 18, Fig. 2, paragraph [0019]).
DiVergilio in view of Tanaka and Wang as applied above does not explicitly teach wherein the vacuum tank is configured to move between a separated state in which the first tank and the second tank are separated and a connected state in which the first tank and the second 
However, Fukazawa teaches a plasma processing apparatus (abstract, title, Fig. 19, 22) wherein the vacuum tank (comprising vacuum tank 91, Fig. 19; comprising vacuum tank 101, Fig. 22, paragraph [0122]) is configured to move between a separated state in which a first tank (comprising lower vacuum tank 91b, Fig. 19, paragraph [0112]; comprising 101b, Fig. 22, paragraph [0122]) and a second tank (comprising upper vacuum tank 91a, Fig. 19, paragraph [0112]; comprising 101a, Fig. 22, paragraph [0122]) are separated and a connected state in which the first tank  (comprising lower vacuum tank 91b, Fig. 19; comprising 101b, Fig. 22) and the second tank (comprising upper vacuum tank 91a, Fig. 19; comprising 101a, Fig. 22) are combined to enable evacuating (i.e. subject to plasma treatment under vacuum, paragraph [0003][0118][0131]), and in a case where the vacuum tank (91, Fig. 19; 101, Fig. 22) is in the separated state, the workpiece (11, Fig. 19, 22) is carried in and out of the workpiece holder (comprising mounting surface 98a, Fig. 19, paragraph [0114], [0118]; comprising mounting surface 111a, Fig. 22, paragraph [0124]). Fukazawa further teaches that such an arrangement can enable ensuring parallel configuration between the workpiece (11, Fig. 19, 22) and the electrode panel (comprising upper electrode unit 93 and lower electrode unit 97, Fig. 19) (paragraph [0114]-[0115], [0118]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first tank (DiVergilio: 20, Fig. 2) and a second tank (DiVergilio: comprising 18 and 22, Fig. 2) to move between a separated state in which the first tank and the second tank are separated and a connected state in which the first tank and the second tank are combined to enable evacuating, and in a case where the vacuum tank is in the separated state, the workpiece is carried in and out of the workpiece holder in view of teachings of Fukazawa in the apparatus of DiVergilio in view of Tanaka and Wang as a known alternative configuration of a vacuum tank/chamber suitable for plasma processing a substrate/workpiece 
Additionally, though taught in the prior art (Fukazawa), limitations “is configured to move between a separated state” “combined to enable evacuating” and “workpiece is carried in and out of the workpiece holder,” these are intended use limitations. Since  Tanaka in view of Wang and Fukazawa teach all of the structural limitations of claim 4 as applied above including a vacuum tank having a first tank and a second tank (Fukuzawa as discussed in detail above), the apparatus of the same is considered capable of the above mentioned intended use limitations.
Further, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 6, DiVergilio in view of Tanaka, Wang and Fukazawa teaches all of the limitations of claim 5 as applied above.
DiVergilio further teaches wherein the first tank (comprising bottom portion 20, Fig. 2) includes the workpiece holder (comprising 26, Fig. 2), wherein the second tank (comprising 18 and 22, Fig. 2) includes the positive electrode panel (comprising 28, Fig. 1 and 2), and the first tank has an air release hole and wherein the exhaust port (exhaust opening (not shown) disposed in bottom wall 20, paragraph [0023]) of the process gas further serves as the air release hole.
Regarding limitation “wherein the second tank includes the blower panel,” one of ordinary skill in the art would understand when combining the teachings of Tanaka in the apparatus of DiVergilio to provide the blower panel (Tanaka: 5, Fig. 5) such that the positive 
Regarding claim 8, DiVergilio in view of Tanaka, Wang and Fukazawa teaches all of the limitations of claim 5 as applied above. See discussion regarding claim interpretation in U.S.C. 112(b) rejection section above.
DiVergilio further teaches wherein the first tank (comprising bottom portion 20, Fig. 2) includes the workpiece holder (comprising 26, Fig. 2) and the exhaust port (exhaust opening (not shown) disposed in bottom wall 20, paragraph [0023]), wherein the second tank (comprising 18 and 22, Fig. 2) includes the positive electrode panel (comprising 28, Fig. 1 and 2).
Regarding limitation “wherein the second tank includes the blower panel,” one of ordinary skill in the art would understand when combining the teachings of Tanaka in the apparatus of DiVergilio to provide the blower panel (Tanaka: 5, Fig. 5) such that the positive electrode panel (DiVergilio: 28, Fig. 1, 2, 4) is between the blower panel and the workpiece holder (DiVergilio: 26, Fig. 2) as applied in claim 1, limitation “wherein the second tank includes the blower panel” would be met.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011-096749A hereinafter “Tanaka” and referring to English Machine Translation) as applied in claim(s) 1, 3, 21 and further in view of Sawada et al. (US 2010/0006543 A1 hereinafter “Sawada”).
Regarding claim 9
However, Sawada teaches a plasma treatment apparatus (abstract) wherein the blower panel (comprising gas showerhead 52 and temperature adjustment mechanism 53, Fig. 5, paragraph [0073]) and the workpiece holder (mounting table 2 including flow channels 27, Fig. 1, 5, 8, paragraph [0064]) have a passage (i.e. flow channel) in which the heating medium (i.e. coolant or temperature adjustment fluid) is circulated  (paragraph [0057], [0064], [0073]-[0074], [0081]).
Additionally, DiVergilio teaches that the workpiece holder (comprising 26, Fig. 2) is configured to perform temperature control (paragraph [0019]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a passage in which a heating medium is circulated in each of the blower panel and workpiece holder in view of teachings of Sawada in the apparatus of DiVergilio in view of Tanaka to enable temperature control of each of the blower panel and workpiece holder during processing of a substrate (Sawada: paragraph [0057], [0064], [0073]-[0074], [0081).
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable 3over DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011-096749A hereinafter “Tanaka” and referring to English Machine Translation) and Wang et al. (US 2008/0178807 A1 hereinafter “Wang”)as applied in claim(s) 4, 12, 13, 16-20 above and further in view of Hwang et al.(US 2016/0115595 A1 hereinafter “Hwang”) or alternatively Blonigan et al. (US 2004/0129211 A1 hereinafter “Blonigan”).
Regarding claim 14
However, Hwang teaches a plasma treatment apparatus (Fig. 1) comprising a blower panel (comprising gas supply apparatus 140, Fig. 1) including a frame (comprising lid 143 and including unlabeled vertical walls, Fig. 1) holding a nozzle plate (comprising first plate 141, Fig. 1) and an air regulating plate (comprising second plate 150, Fig. 1) on opposite sides of the frame  (i.e. the air regulating plate 150 is on the inner side of the frame and the nozzle plate 141 is on an outer side of the frame) and that the air regulating plate (150,Fig. 1) and nozzle plate (141, Fig. 1) are spaced a predetermined distance to achieve smooth diffusion of process gas (paragraph [0080]-[0084], [0088]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower panel to include a frame for holding the nozzle plate and the air regulating plate on opposite sides of the frame in view of teachings of Hwang in the apparatus of DiVergilio in view of Tanaka and Wang as a known suitable alternative configuration of a gas supply mechanism/blower panel which would enable securely supporting the nozzle plate and the air regulating plate at a predetermined interval with respect to one another.
Alternatively, Blonigan teaches a plasma treatment apparatus (Fig. 1, paragraph [0023]) comprising blower panel (comprising gas distribution plate assembly, Fig. 2A, 2B, 3, paragraph [0037]) further includes a frame (comprising expansion bracket 216, Fig. 2A , 2B, 3) for holding the nozzle plate  (comprising diffuser plate 204, Fig. 2A) and the air regulating plate (comprising backing plate 206, Fig. 2A and 3) on opposite sides of the frame (comprising 216, Fig. 2A and 3) (i.e. the air regulating plate 206 is on the inner side of the frame and the nozzle plate 204 is on an outer side of the frame) (paragraph [0037]-[0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower panel to include a frame for holding the nozzle plate and the air regulating plate on opposite sides of the frame in view of teachings of Blonigan in the apparatus of DiVergilio in view of Tanaka and Wang as a known suitable alternative 
Regarding claim 15, DiVergilio in view of Tanaka and Wang and Hwang (or alternatively Blonigan) teach all of the limitations of claim 14 above including a blower panel comprising a frame, nozzle plate, and air regulating plate (i.e. the blower panel 5 of Tanaka as modified by Wang and Hwang (or alternatively Blonigan) to include a frame and air regulating plate as applied in claims 12 and 14 above).  Since Tanaka teaches that the blower panel (5, Fig. 1 and 5) is placed between the positive electrode panel (comprising 15, Fig. 1 and 5) and a surface (i.e. a top inner surface) of the vacuum tank (2, Fig. 1) and the blower panel comprises the frame, it would be clear that the apparatus of DiVergilio in view of Tanaka and Wang and Hwang (or alternatively Blonigan) would meet claim 15 limitations “wherein the frame, holding the nozzle plate and the air regulating plate is spaced between the positive electrode panel and a surface of the vacuum tank.”
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011-096749A hereinafter “Tanaka” and referring to English Machine Translation) as applied in claim(s) 1, 3, 21 and further in view of Kurita et al. (US 2017/0096738 A1 hereinafter “Kurita”).
Regarding claim 22
However, Kurita teaches a plasma treatment apparatus (comprising PECVD chamber 100, Fig. 1, paragraph [0019]-[0020]) comprising a blower panel (comprising diffuser 110 and suspension 114, Fig. 1, paragraph [0021]) including a nozzle plate (comprising diffuser 110, Fig. 1, paragraph [0021]) that includes the blower holes (comprising passages 111, Fig. 1, paragraph [0021]), and a cooling pipe (comprising conduit 168 including side 208, Fig. 2; comprising 208, Fig. 3, paragraph [0031]) extending between the blower holes (comprising 111, Fig. 3) to cool the blower panel (comprising 110 and 114, Fig. 1) and being disposed on an upper surface of the nozzle plate (comprising 110, Fig. 3)(paragraph [0022]). Kurita teaches that such a configuration can enable temperature control of the nozzle plate (comprising diffuser 110, Fig. 1)(paragraph [0008],[0022]). Kurita also teaches that the cooling pipe (comprising 168, Fig. 1 and 2) can be any form or geometry to include circular path, tortuous path or suitable configurations as long as a continuous flow path is formed in a closed loop configuration (paragraph [0032]-[0033]). (note: regarding limitation “extending between the blower holes” is broad and does not explicitly describe how the cooling pipe extends between the blower holes. As understood from Fig. 3, the portion 208 of the conduit 168 is positioned between blower holes 111 as well as between feeder passages 304 such that conductance of fluid flowing through passages 111 is not disrupted by the presence of the conduit/cooling pipe 168 (paragraph [0033]).)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower panel (Tanaka: showerhead 5, Fig. 1) to include a nozzle plate (Kurita: 110, Fig. 1) that includes the blower holes (Kurita: 111, Fig. 1) and to add/provide a cooling pipe (Kurita: 168, Fig. 1, 2; 208, Fig. 3) extending between the blower holes (Kurita: 111, Fig. 3) to cool the blower panel and being disposed on an upper surface of the nozzle plate (Kurita: 110, Fig. 3) that faces away from the positive electrode panel (DiVergilio: 28, Fig. 1 and 2) in view of teachings of Kurita in the apparatus of DiVergilio in view of Tanka as a known suitable alternative configuration of a gas distribution assembly to enable temperature 
Furthermore, one of ordinary skill in the art would understand when combining the teachings of Tanaka in the apparatus of DiVergilio to provide the blower panel (Tanaka: 5, Fig. 5) such that the positive electrode panel (DiVergilio: 28, Fig. 1, 2, 4) is between the blower panel and the workpiece holder (DiVergilio: 26, Fig. 2) as applied in claim 1 and wherein the apparatus of DiVergilio in view of Tanaka is further modified in view of Kurita in claim 22 to comprise a blower panel including a nozzle plate, limitation “a bottom surface of the nozzle plate being directly exposed to the plurality of rod-like electrodes” would be met.
Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
Applicant argues (remarks page 8) regarding independent claim 1, Tanaka, Takizawa, and Yoshizawa either alone or in combination fail to teach or suggest "a positive electrode panel disposed between the blower panel and the workpiece holder, the positive electrode panel being constituted by arranging in series a plurality of rod-like electrodes parallel to a surface to be treated of the workpiece…wherein the plurality of rod-like electrodes includes: a first electrode; a second electrode located adjacent to the first electrode, an end of the second electrode being connected to the first electrode to circulate a coolant from the first electrode to the second electrode; and a third electrode located adjacent to the second electrode, another end of the second electrode being connected to the third electrode to circulate the coolant from the second electrode to the third electrode" as recited in amended claim 1.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over DiVergilio in view of Tanaka wherein DiVergilio teaches amended claim 1 limitation " the positive electrode 
Applicant argues (remarks page 9) regarding independent claim 1, a person of ordinary skill in the art would not have combined Tanaka, Takizawa, and Yoshizawa absent impermissible hindsight and that there is no motivation or suggestion in the references or elsewhere to urge the combination as alleged by the Examiner.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over DiVergilio in view of Tanaka. Therefore applicants arguments directed toward the combination of Tanaka, Takizawa, and Yoshizawa and claim 1 are moot.
Applicant argues (remarks page 10) regarding independent claim 1, Babayan and Fukazawa alone or in combination fail to teach or suggest "a positive electrode panel disposed between the blower panel and the workpiece holder, the positive electrode panel being constituted by arranging in series a plurality of rod-like electrodes parallel to a surface to be treated of the workpiece…wherein the plurality of rod-like electrodes includes: a first electrode; a second electrode located adjacent to the first electrode, an end of the second electrode being connected to the first electrode to circulate a coolant from the first electrode to the second electrode; and a third electrode located adjacent to the second electrode, another end of the 
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over DiVergilio in view of Tanaka. Babayan and Fukazawa are no longer cited to teach the limitations of claim 1 and therefore applicant’s arguments are moot. 
Applicant argues (remarks page 11) regarding independent claim 1, a person of ordinary skill in the art would not have combined Babayan and Fukazawa absent impermissible hindsight and that there is no motivation or suggestion in the references or elsewhere to urge the combination as alleged by the Examiner.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over DiVergilio in view of Tanaka. Babayan and Fukazawa are no longer cited to teach the limitations of claim 1 and therefore applicant’s arguments are moot. 
In light of the above, independent claim 1 is rejected. 
Further, the dependent claims 3-6, 8-9, 12-22 are also rejected, as detailed above.
Examiner notes that further claim limitations/recitations regarding the particular configuration of the vacuum vessel with respect to the configuration of the blower panel, positive electrode panel, and workpiece holder (as shown in Fig. 2) and how the plasma is generated within the apparatus (instant application paragraph [0044]-[0045]), could help to further differentiate the claims of the instant invention from the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glukhoy (US 2003/0168172 A1) teaches a positive electrode panel comprising a plurality of rod-like electrodes (comprising plasma excitation or antenna tubes 80a-80n, Fig.3) wherein the plurality of rod-like electrodes includes: a first electrode; a second electrode located .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716